Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/26/2019 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (U.S. 2015/0205992), (hereafter, Rowe). 
.
Regarding claim 17, Rowe discloses a sensor device, (= multispectral sensor 101, see [0049]) comprising:
 a sensor element array including a plurality of sensor elements (= sensor 101 comprises source of light 133 and imaging system 123, see [0049]),
 wherein the sensor element array is configured to perform a plurality of measurements of a plurality of wavelengths of light (= sources 103 and 133 comprise same or different wavelength, see [0050]), and 
wherein the sensor element array is configured to provide information identifying a plurality of characteristics of an object based on the plurality of measurements (= multispectral data may be processed to produce biometric template, see [0091]); and
 a multispectral filter including a set of high refractive index layers and low refractive index layers, wherein the multispectral filter is configured to direct the plurality of wavelengths of light to the sensor element array (= angle of refraction will be different for different illumination, see [0052]; and sensor 101 is implemented to verify identity of a driver, see [0061]).  

Regarding claim 18, as mentioned in claim 17, Rowe discloses the sensor device wherein the plurality of characteristics include at least two of: a biometric authentication, a heart rate determination, a liveness detection determination,
 27PATENT Attornev Docket No. 0099-0209a blood pressure determination, or a blood oxygenation determination (see, [0061 and 0141]).  

Regarding claim 19, as mentioned in claim 17, Rowe discloses the sensor device wherein the sensor device is disposed behind a display of a user device (see, [0040]).  

Regarding claim 20, as mentioned in claim 17, Rowe discloses the sensor device
wherein the sensor element array is configured to perform a first characteristic determination, of a first characteristic of the plurality of characteristics, based on a first subset of the plurality of wavelengths, and a second characteristic determination, of a second characteristic of the plurality of characteristics, based on a second subset of the plurality of wavelengths, wherein the first characteristic is different from the second characteristic, and wherein the first subset of the plurality of wavelengths and the second subset of the plurality of wavelengths include one common wavelength (see, [0045, 0050 and 0055]).  
 
 
 
 
 
 

 Allowable Subject Matter
4.	Claims 1-16 are allowable. 

                                                                                       

 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.